Citation Nr: 1234229	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to a compensable rating for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 and November 1990 to June 1991.  He also had unverified periods of service as a member of the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2012, the Veteran and his wife testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected diabetes mellitus and diabetic retinopathy.  For the reasons to be discussed below, these issues must be remanded for additional development.  

First, at his March 2012 personal hearing, the Veteran and his wife reported recent additional private treatment.  Specifically, he reported recent private medical treatment at "Anderson Hospital, Reagan, and . . . Rush Hospital."  Review of the most recent supplemental statement of the case, dated in January 2012, indicates treatment records have been received from the Jeff Anderson Regional Medical Center, but only up to January 2006, six years ago.  There is no indication records have been received from Reagan or Rush Hospitals.  Also, the Veteran reported he is currently seen by a home healthcare service which sends a nurse to his home twice a week to monitor his blood sugar and other medical tasks.  Records have not been received from this private medical care service.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  In the present case, as the cited medical records are private, they may not be obtained by VA without the Veteran's cooperation.  The Veteran is asked to provide VA with the names, addresses, and proper records release authorizations for any care provider treating his service-connected diabetes and diabetic retinopathy.  In the alternative, the Veteran may obtain and submit such evidence on his own behalf.  

Next, the Veteran stated at his hearing that his retinopathy has declined in the past 12 months, such that he has a reduced visual field.  The Veteran was most recently afforded a VA examination of this disorder in August 2011, just over one year ago.  At that time, the examiner indicated the Veteran had bilateral vision of 20/20 with correction, and did not note any impairment of the visual field.  The Veteran is competent to report such observable symptomatology as defects in his visual acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In light of his recent hearing testimony, a new VA examination is required to assess his current level of impairment.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and proper authorizations for any private medical care providers who have treated his diabetes and diabetic retinopathy in the past two years.  This request should include, but not be limited to, Anderson, Reagan, and Rush Hospitals.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  In the alternative, the Veteran may obtain and submit such evidence on his own behalf.  

2.  Schedule the Veteran for a VA visual acuity examination to determine the current nature and severity of his service-connected diabetic neuropathy.  His claims file must be made available to the examiner for review in conjunction with the examination.  All appropriate testing, to include visual field testing, should be conducted.  For any disorder or defect in visual acuity noted, the examiner should state whether it is at least as likely as not such a disorder is the result of the Veteran's diabetic retinopathy, or whether it is the result of an unrelated disorder or a refractive error of the eye.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

